In an action to recover damages for personal injuries, the defendants Yelena Olekhnovich and Sergey Olekhnovich appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated August 17, 2006, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants Yelena Olekhnovich and Sergey Olekhnovich, through the submission of the plaintiffs verified bill of particulars and the affirmed medical reports of their examining neurologist, examining orthopedic surgeon, and radiologist, made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]; Kearse v New York City Tr. Auth., 16 AD3d 45 [2005]; Collins v Stone, 8 AD3d 321 [2004]). In opposition, the plaintiff raised a triable issue of fact. Schmidt, J.P., Krausman, Goldstein, Covello and Angiolillo, JJ., concur.